Case 6:19-bk-01561¢CCJ Doc_15 Filed 04/03/'19 Page 1 of 7
UNITED STATES BANKRUPTCY COURT

.MIDDLE DISTRICT O`F FLORIDA

 

ORLAND_O DIVISION -
IN RE:
Debtor(s) VICTORIA ANAIS CRUZ~ORTIZ ' t CASB NO.: 6:19-bk-01561
CH` APTER 13_PLAN

A. NOTICES.

Debtor must check one box on each line to state Whether or not the Plan includes each of the
following items. Ii` an item is checked a_s “Not Inclu_ded,’-’ if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured cfairn based on a valuation W`hich may result' 1r1 a partial

payment or no payment at all to the secured creditor Se_e Sections C. 5(d) and (e). A separate |:§ Includcd [:[ Not included
motion will be tiled.

 

Avoidance of a judicial iien or nonpossessory, nonpurchase money security interest under ll ' .
U s. c § 522<13 A separate motion win be nlod. soo soonoo c.5(e). _ g mcwde !:| N°tm°l“ded

Nonstandard provisions, set out in Section E. ' |: Included :E Not included

NOTICE TO DEBTOR: IF YOU ELECT TO MAK_E DIRECT PAYMENTS TO A SECURED CREBI’I`OR
UNDER SEC'I`ION S(i) OF THIS PLAN, TO SURRENDER THE SECUR-ED CREDITOR'S`COLLATERAL
UNBER SECTION S(j), OR 'I`O NOT MAKE PAYMENTS TO THE SECURED CREDI'I`OR UNDER
SECTION S(l{), THE AUTOMATIC STAY DOES NO'I" APPLY AND THE CREDITOR MAY TAKE
ACTION 'I`O FORECLOSE OR REPOSSESS THE COLLATERAL.

 

 

 

 

 

SECUREB CREDITORS INCLUDE 'I`HE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR I-IAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL `

B. MONTHLY PLAN PAYMENTS.

Plan payments include the 'I`rustee’ s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 36
months. If the Trnstee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

 

- from .
$385.00 months l through 36 g
2_ from n

 

$0.00 months . through

t Al| references to "Debtor" include and refer to both of the debtors in a case Ft|ed jointly by two individualsl Page 1 me 7

 

 

Case 6:19-bk-01561-CC.] Doo 15 Filed 04/03/19 Page 2 of 7
C. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY'S FEES.

 

Base Fee 5000 Total Paid Prepetition $0.00 . Balance Due $0.00
MMM Fee $0.00 Total Paid Prepetition ` n $0.00 Balance Due $0.00
Estimated Monitoring Fee at $0.00 _ _ per Month.

Attorney's Fees Payable Through Pla'n_at ' $55.55 Monthly (subject to adjustment).

|:jNONE 2. DOMESTIC SUPPORT OBLIGATIONS tas defined in 11 U.S.C. §101§14AH.

|:|NONE 3. PRIORITY CLAIMS-( as defined in 11 U.S.C. 8 507}.

4. _ TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustce.

5. SECUREI) CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments The Tmstee shall
disburse adequate protection payments to secured creditors prior to contirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has `
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending If Debtor‘s
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.

 

{'!'} NONE (a) Claims Secured by Debtor`s Pri-nci`pal Residence Which Debtor Intends to Retain -
Mortgage, HOA and Condo _Association Payments, and Arrears, if any, Paid "I`hrough the
Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor*s principal
residence, Debtor will pay, in addition-to ali other sums due under the proposed Plan, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, Which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter The Trustee
shall pay the postpetition mortgage payments for Debtor‘s principal residence on the following -`
mortgage claims: Under l'i U.S.C. § _l32_8(a)(l), D_eb_'tor will not receive a discharge of personal
liability on these claims_. -' ` `

 

 

Page 2 of 7

Case 6:19-bk-01561-CC.] Doo 15 Filed 04/03/19 Page 3 of 7

 

|§3 NoNE

(b) Claims Secured by Other Real Property Which 'Debtor Intends to Retain - Mortgage
Payments, HOA and Condo Association Payments, and Arrcars, if any, Paid Through the
Plan. lf the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
to the Trustee as part ofthe Plan. These mortgage payments, Which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter The Trustee shall pay the postpetition mortgage payments on the
following mortgage clai'ms: Under ll U.S.C. § 1328(a)(l), Debtor will not receive a discharge of
personal liability on these claims '.

 

[i] NoNE

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. lf

.Debtor obtains a modification of the mo_rtgage, the modified payments shall be paid through the

Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
adequate protection payments to the Trustee: (l) for homestead property, the lesser of 3 i% of gross
monthly income of Debtor and non-filing spouse, if any (af`ter deducting homeowners association
fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead income-
producing property, 75% of the gross rental income generated from the property. Debtor will not
receive a discharge of personal liability on these claims.

 

|:} NONE

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under ll U.S.C. § 1322 (b)(2), this provision does not apply
to a claim secured solely by Debtor's principal residence.`A separate motion to determine secured
status or to value the collateral must be filed. The secured portion of the claim, estimated beiow,
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments for escrowed property taxes or insurancel

Last Four Creditor Collateral Claim Amount Value Payment Interest
Digits of Description/ - Through Plan Rate
Acct. No. Address
1_ 0001 Central F ederal 2011 Kia Soul at $10,349.00 $3,025.00 $226.76 5 .50%
Credit'Union Debtor's address

 

§§ NONE

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.'
Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,

nonpurchase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

 

ing NoNa

(f) Claims Secured by Real Proper_ty and/or Personal Propcrty to Which Section 506
Valnation DOES NOT APPLY Under-the Final Paragraph in 11 U.S.C. § 1325(a). The claims
listed below were either: (l) incurred within_9l(} days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred within one year of the petition date and secured by a purchase money security interest in

any other thing of value. These claims will be paid in full under the Plan with interest at the rate
stated below. ' `

 

§ NoNE

 

(g) Claims Secured by Real or Personal I_’roperty. to be Paid with Interest Through the
Plan under 11 U.S.C.-§ 1322(b)(2)'. -The following secured claims Wili be paid in full under the
Plan with interest at the rate stated below. -' - `

 

 

Page 3_ of7

Case 6:19-bk-01561-CC.] Doc 15 Filed 04/03/19 Page 4 of 7

 

|:l NONE (h} Claims Sccured by Personal Property- -Maintaining Regular Payments and Curing
Arrearage, if any, With All Pay'rnents' 111 Plan. Debtor will not receive a discharge of personal
liability on these claims.

 

Last Four Creditor Collateral Description Regular Arrearage
Dig-its of ' ' _ 1 ` Contractual
Acct. No. _ Payment
1 _ 00(31 Central Federal Credit U 2011 Kia Soul at Debtor' s $226.76 $438.52
address
§§ NONE (i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via

automatic debit/drah from Debtor s depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein 1s intended to terminate or abrogate Debtor' s
state law contract rights. Debtor will n-ot receive a discharge of personal liability on these claims.

 

|E NQNE (j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
collateral/property The automatic stay under l l U. S. C. §§ 362(a) and 1301(a) ls terminated in rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
this Plan.

 

§§ NONE (k) Secured _Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors The automatic stay is terminated in rem as to Debtor
and in rem and in personam as to any codebt'or with respect to these creditors upon the filing of this
Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated Debtor '
will not receive a discharge of personal liability on these claims.

 

6. ` LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lesson the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(0), and no objection to the claim ls pending if
Debtor s payments under the Plan are timely pai_,d payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

{§] NONE (a) Assumption of Leases/Executory Contracts for R_eal or Personal Property to be Paid
and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows If the claim of the
lessor/creditor' 1s not paid 111 full through the Plan, under ll U. S C. § l328(a)(1), Debtor will not
receive a discharge of personal liability on these claims

 

 

[:] NONE (b) Assumption of Leases/Executo_ry Contracts for Real or Persoual Property to be P.aid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor s depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing ofthis Plan. Nothing herein ls intended to terminate or abrogate Debtor' s

 

 

 

state law contract rights. Debtor will not receive a discharge of personal liability on these claims.

Page 4 of 7

CaSé 6219-bk-01561-CC.] DOC 15 Filed 04/03/19 Page 5 Of 7

 

 

m NONE (c) Rejecticn of Leases/Executcry Contrac_ts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

Last Four Digits ofAcct. Creditor/Lessor Property/Collatera[ to be Surrendered
No.

 

7. GENERAL UNSECURED CREDI'I_`ORS. General unsecured creditors with

allowed claims shall receive a pro rata share ofthe balance of any funds remaining after

payments to the above referenced creditors or shall otherwise be paidunder a subsequent

Order Confinning Plan. The estimated dividend to unsecured creditors shall be no less than $0.00

D. GENERAL PLAN PROVISIONS:

 

 

 

l. Secured creditors whether or not dealt with under the _Plan, shall retain the liens securing such
claims .
2. Payments made to any creditor shall be based upon the amount set forth in the creditor‘s proof of

claim cr other amount as allowed by an Order of the Bankruptcy Court.

3. lfDebtor fails to check :(a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
shall not vest in Debtor until the earlier ofDebtor's discharge or dismissal of this case, unless the Court
orders otherwise Property ofthe estate `

I:] (a) shall not vest in Debtor until the earlier ofDebtor's discharge or dismissal of this case, unless the
Court orders ctherwise, or

ij (b) shall vest in Debtor upon confirmation of the Plan.

 

 

 

Page 5 of 7

 

Case 6:19-bk-01561-CC.] Doc 15 Filed 04/03/19 Page 6 of 7

 

4. The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
proofs of claim as filed and allowed Unless otherwise ordered by the Court, the Trustee shall only pay
creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
orders otherwise ` ' - `

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions The
actual distributions may vary. lf the summary or spreadsheet conflicts with this Plan', the provisions ofthe
Plan control prior to ccnfirmation, after which time the Order Confirming Plan shall control

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.

{However, if Debtor is not required to file tax returns Debtor shall provide the Trustee With a statement to
that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
of the tax return, including business returns if Debtor owns a business together with all related W-Zs and
Forrn 10995, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
Plan payments Debtor shall not instruct the lnternal Revenue Service or other taxing agency to apply a
refund to the following year's tax liability. Debtor shall not spend any refund without first having

obtained the Trustee's consent or Court approval.

 

 

E.
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken

NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015£cl. Note:'

 

cERTIFICATIoN

By filing this doeument, the Attorney for Debtor, or_Debtor, if not represented by an attorney, certifies

that the wording and order of the provisions in this C_hapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E. '

 

 

SIGNATURE(S):
Debtor|s)
l nn _ n _ Date
VleDNdACCCZ; 0(472 Dat@ LI//O?>f// l

Page 6 of 7

 

Case 6:19-bk-01561-CC.] Doc 15 Filed 04/03/19 Page 7 of 7

 

 

Page 7 of_7

